The abstract in this case was filed in this court on September 15, 1931. No brief of points and authorities was filed. On October 19, 1931, the case was argued orally, without briefs, and appellant was given fifteen days within which to file his brief, and respondent National Copper Bank was given fifteen days after receipt of appellant's brief in which to file its brief. The appellant has not yet filed a brief. He has offered no excuse for his failure so to do, nor has he sought to be relieved from his neglect in this respect. We are not required to wait indefinitely for a brief from appellant nor to ourselves search the record and authorities in order to decide the case on merits.
Rule 10 of the Rules of Practice of the Supreme Court provides as follows:
"For failure of appellant to file his brief of points and authorities as required in this rule, the court may, in its discretion, affirm the *Page 14 
judgment appealed from, dismiss the appeal, or may examine the record, and render such judgment as it may deem just. * * *"
Because of failure of appellant to file any brief, the appeal in this case is hereby dismissed.